DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 2 February 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was 

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al., US 2003/0022974 (“Tai”)(newly cited).
Regarding claims 1 and 7, Tai discloses an ethylene-vinyl alcohol (EVOH) composition comprising an EVOH resin, from 1 to 5,000 ppm of a transition metal salt, and from 20 to 500 ppm of phosphoric acid [abstract, 0001, 0008-0011, 0025, 0053, 0054]. The transition metal salt may be an iron salt [0012, 0025, 0166]. The iron salt and phosphoric acid of the composition respectively read on the claimed iron compound and phosphoric acid compound.  The ranges of amounts of the iron salt and phosphoric acid taught by Tai overlap or encompass, and therefore render obvious, the proportions recited in claims 1 and 7 (see MPEP 2144.05). The EVOH resin has a degree of saponification of 90% or more [0017, 0042] which renders obvious the degree of saponification recited in claim 1.
Regarding claim 2, the phosphoric acid component taught by Tai reads on the claimed phosphoric acid.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al., US 2006/0233980 (“Andersson”)(previously cited) and Tai.
Regarding claims 1, 2, and 7, Andersson discloses a multilayer food packaging laminate useful for producing retortable containers [abstract, 0012, 0019-0024].  The laminate comprises (in order) a core layer (21), an aluminum foil layer (24), and an additional gas barrier layer (25) [0021-0024, Fig. 2]. The additional gas barrier layer may be formed from an EVOH resin [0024].  
Andersson is silent regarding the laminate comprising an EVOH composition comprising an iron compound and a phosphoric acid compound.  
Tai discloses an EVOH composition that exhibits good gas barrier properties, moisture-resistance, aroma retentivity, flavor barrier properties, good delamination resistance and oxygen scavenging [abstract, 0001, 0007].  The EVOH composition is suitable for producing multilayer food packaging laminates [0001, 0007, 0031, 0078].
The disclosed EVOH composition comprises an EVOH resin, from 1 to 5,000 ppm of a transition metal salt, and from 20 to 500 ppm of phosphoric acid [abstract, 0001, 0008-0011, 0025, 0053, 0054]. The transition metal salt may be an iron salt [0012, 0025, 0166]. The EVOH resin has a degree of saponification of 90% or more [0017, 0042].
Andersson and Tai are both directed towards food packaging laminates comprising an EVOH resin.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the laminate of Andersson by forming the additional barrier layer (25) from the EVOH composition taught by Tai in order to take advantage of the composition’s good gas barrier properties, good flavor barrier properties, oxygen scavenging property and delamination resistance.  The EVOH resin, iron salt and phosphoric acid of the composition of the resulting additional barrier layer (25) respectively read on the ethylene-vinyl alcohol  taught by Tai overlap or encompass, and therefore render obvious, the proportions recited in claims 1 and 7 (see MPEP 2144.05). Likewise, the degree of saponification of the EVOH resin in the composition would have rendered obvious the degree of saponification recited in claims 1 and 7.
Regarding claims 3, 5, and 6, the laminate of modified Andersson would have comprised an aluminum foil layer which would read on have the claimed layer comprising metal as a main component. The additional gas barrier layer comprising the EVOH resin, phosphoric acid compound and iron compound would have been directly applied to the aluminum foil layer and therefore would have met the limitations of claims 5 and 6.
Regarding claim 4, Andersson teaches forming a retortable packaging container from the laminate [0029, 0039] which reads on the hot-water sterilizable package.  The Examiner notes that retort sterilization involves a process in which an article, such as a container, is exposed to steam (i.e. hot water).  This is evidenced by Andersson which teaches retorting with hot steam [0006].

Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive. 
As a note, while US 2002/0055572 to Tai et al. (hereafter referred to as Tai ‘572) is no longer relied upon for rejecting the claims, the disclosure of Tai ‘572 is similar to the disclosure of US 2003/0022974 to Tai et al. (hereafter referred to as Tai ‘974) which 
On pages 5-7 of the remarks Applicant asserts that the problem solved by the claimed invention and the invention of Tai. Applicant goes on to conclude that Tai does not and cannot reasonably be characterized as prompting one of skill in the art to have reached for or achieved the presently claimed invention. In response to Applicant’s assertion, the Examiner notes that Tai ‘974 taken alone teaches each and every element of the invention claimed in claims 1, 2, and 7 and when combined with Andersson teaches each and every element recited in the claims. As such, regardless of the inventors motivation(s), the invention as instantly claimed is not patentably distinct from the invention disclosed by the applied prior art.  
 Additionally, it is noted that MPEP 2144 IV establishes that the reason or motivation to modify a reference may often suggest what the inventor has done, but for a different reason or to solve a different problem.  Therefore, even though Applicant’s motivation to arrive at the claimed invention may have been different from those of Tai, the claimed invention is obvious over the applied prior art.  For these reasons, Applicant’s argument is not found persuasive.
On page 5 of the remarks Applicant asserts that the claimed invention solves problems associated with metal products used for various piping materials and civil engineering construction materials.  This assertion appears to be based on an inaccurate or incomplete reading of the instantly pending claims as the claims do not recite anything about piping materials or civil engineering construction materials.  On 
Applicant’s argument on pages 6 and 7 of the remarks regarding the degree of saponification of the EVOH resin taught by Tai ‘572 are moot in light of the new grounds of rejection set forth above which are not predicated on the teachings of Tai ‘572.
On page 7 of the remarks Applicant asserts that Tai does not disclose or suggest that the using the claimed amounts of iron compound and phosphorous compound in would achieve the claimed synergistic effect.  As an initial point, the Examiner notes that no synergistic effect (i.e. an effect greater than the sum of the individual components) is actually recited in the claims. 
Additionally, while the combination of Applicant’s specification and the declaration filed by Shintaro Usui under 37 C.F.R. §1.132 on 17 December 2020 (hereafter referred to as “the Usui declaration”) present data generated from two working example and two comparative example compositions, the data are not reflective of the full scope of the claimed ranges (including the end points) and do not compare a sufficient number of test both inside and outside the claimed range to show the criticality of the claimed range. Therefore, due to the limited amount of data provided by Applicant, the data presented cannot reasonably relied upon that there is any particular criticality associated with the claimed ranges of amounts of iron compound and phosphoric acid compound. Additionally, there is no evidence of record 
On page 8 of the remarks Applicant asserts that the claimed amount of iron compound is significantly smaller than the amount taught by Tai.  However, this is an inaccurate summary the disclosure of Tai which teaches a range of amounts of from 1 to 5,000 ppm (see paragraph 0011 of Tai ‘974); a range which actually encompasses the claimed range of amounts. Regarding encompassing ranges, MPEP 2144.05 I establishes that in the case where the claimed range lie within disclosed prior art range a prima facie case of obviousness exists. While Applicant opines that the claimed range of amounts of iron compound is critical, there is no evidence of record which objectively .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LEE E SANDERSON/Primary Examiner, Art Unit 1782